Name: 2003/718/EC: Council Decision of 2 October 2003 appointing 12 Greek members and 12 Greek alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-10-11

 Avis juridique important|32003D07182003/718/EC: Council Decision of 2 October 2003 appointing 12 Greek members and 12 Greek alternate members of the Committee of the Regions Official Journal L 260 , 11/10/2003 P. 0017 - 0018Council Decisionof 2 October 2003appointing 12 Greek members and 12 Greek alternate members of the Committee of the Regions(2003/718/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Greek Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) The seats of 12 members and 12 alternate members of the Committee of the Regions have become vacant following the resignation of all the Greek members and alternate members of the Committee of the Regions, of which the Council was notified on 12 September 2003,HAS DECIDED AS FOLLOWS:Sole Article(a) The following are hereby appointed members of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2006.>TABLE>(b) The following are hereby appointed alternate members of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2006.>TABLE>Done at Brussels, 2 October 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.